DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-3, 5-11, 13, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA.
	Regarding Claim 1, KORCHARZ teaches a method comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
identifying a plurality of colors to produce in a plurality of diodes (KORCHARZ [0022] each of the luminaires comprising a plurality of colored LED strings and arranged to illuminate a particular portion of a display associated); and
for at least one diode in the plurality of diodes (KORCHARZ [0022] sensing the illumination color of one of the provided luminaires):
comprising a number of diodes in the plurality of diodes and a difference between a first color of the plurality of colors and a second color of the plurality of colors (KORCHARZ [0047] Color manager 130, responsive to the input from color sensor 60, and the above calculated color coordinates, is operable to calculate the appropriate driving signal for each of the LED strings 80 of each luminaire 40 so as to achieve a uniform color balance for each luminaire 40 of matrix display 120. Illumination from each of the luminaires 40 is restricted to a particular lighting region 30 by optical partitions 35. In an exemplary embodiment the LED strings 80 are each controlled by an electronically controlled switch, such as a field effect transistor (FET), and LED strings 80 are each pulse width modulated via the FET so as to maintain the appropriate color balance. In one embodiment, the LED strings 80 are pre-selected to be sufficiently uniform such that the only substantial difference in the color output between the LED strings 80 of different luminaires 40 is a consequence of temperature differences. In another 
and instructing the at least one diode to produce the color (KORCHARZ [0027] controlling the color comprises pulse width modulating each of the provided plurality of luminaires in sequence with a scanning period of the display). 
But KORCHARZ does not specifically identifying a color for the at least one diode to produce based on factors.
However KAKINUMA discloses an image processing apparatus includes a region extraction unit that extracts a conversion region from input image data, which is analogous to the present patent application. KAKINUMA teaches identifying a color for the at least one diode to produce based on factors (KAKINUMA [0105] In this case, the final conversion unit 106 obtains the final tone function 134b by calculating a weighted average, multiplying the target tone function 133a of the target image data “A” by a weight coefficient of three fourths and multiplying the target tone function 133b of the target image data “B” by a weight coefficient of one fourth, by using interpolation).

Doing so would provide a target image that is close to the desired color tone in the color control system for producing gradient light.

Regarding Claim 2, KORCHARZ in view of KAKINUMA teaches the method of claim 1, and further teaches wherein the method further comprises:
identifying a subsequent plurality of colors to produce in the plurality of diodes (KORCHARZ [0013] Each of the luminaires comprises LED strings of a plurality of colors which in combination produce a white light. Optical partitions are further provided horizontally to limit any light spillover from a region to an adjacent region); and
for the at least one diode in the plurality of diodes:
identifying a subsequent color for the at least one diode based on subsequent factors comprising a difference between the subsequent color and a present color of the at least one diode (KORCHARZ [0014] A color manager receives the output of the color sensor and the thermal sensors, and in response controls the driving signals for the luminaires responsive. In one embodiment the color manager calculates the temperature for each of the regions based on the provided thermal sensors, with the temperature of regions not provided with a thermal sensor being interpolated from the provided thermal sensors; KAKINUMA [0105] In this case, the final conversion unit 106 obtains the final tone function 134b by calculating a weighted average, multiplying the 
instructing the at least one diode to transition from producing the present color to producing the subsequent color (KORCHARZ [0022] each of the luminaires comprising a plurality of colored LED strings and arranged to illuminate a particular portion of a display associated therewith; sensing the illumination color of one of the provided luminaires; sensing a temperature associated with a plurality of pre-determined locations in relation to the provided plurality of luminaires; [0027] controlling the color comprises pulse width modulating each of the provided plurality of luminaires in sequence with a scanning period of the display).

Regarding Claim 3, KORCHARZ in view of KAKINUMA teaches the method of claim 1, and further teaches wherein the at least one diode comprises a light emitting diode (KORCHARZ ABST: a LED string and arranged to illuminate a particular portion of a display).

Regarding Claim 5, KORCHARZ in view of KAKINUMA teaches the method of claim 1, and further teaches wherein the factors further comprise a desired gradient (KAKINUMA [0074] The user, who executes the image processing, selects one or more images, which is close to the desired color tone, from the plural images in the target image data group 123, displayed on the display and input unit 107).

Regarding Claim 6, KORCHARZ in view of KAKINUMA teaches the method of claim 5, and further teaches wherein the desired gradient comprises one of a linear gradient and a non-linear gradient (KAKINUMA [0074] The color component values between them are obtained by linear interpolation, so as to correspond to the target tone function 133 by a one to one relation).

Regarding Claim 7, KORCHARZ in view of KAKINUMA teaches the method of claim 1, and further teaches wherein:
identifying the color for the at least one diode comprises identifying red-green-blue (RGB) values for the at least one diode (KORCHARZ [0042] Each luminaire 40 is comprised of at least one LED string 80. In an exemplary embodiment the at least one LED string 80 comprises a red LED string, a blue LED string and a green LED string); and
instructing the at least one diode to produce the color comprises instructing the at least one diode to emit red, green, and blue light according to the RGB values (KORCHARZ [0042] Thermal sensors 50 may be arranged to output a signal reflective of the temperature of the LEDs of luminaire 40 or may be arranged to output a signal reflective of the temperature of a predetermined location associated with each luminaire 40. Each color manager 70 is connected to receive the output of the associated thermal sensor 50 and color sensor 60 and is connected to control a drive signal of the associated luminaire 40. Each color manager 70 further receives an illumination signal from controller 80).

Regarding Claim 8, KORCHARZ in view of KAKINUMA teaches the method of claim 1, and further teaches wherein identifying the plurality of colors comprises extracting the plurality of colors from an input image (KAKINUMA [0053] The region extraction unit 101 extracts a conversion region, where the color information is to be converted. The conversion region is a region selected from the input image data by a user who executes the image processing, at the display and input unit 107. The conversion region is, for example, a region of the skin, the sky, the green of plants and trees, or the like in the image data).

Regarding Claim 9, KORCHARZ in view of KAKINUMA teaches a computing apparatus comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
one or more computer readable media;
a processing system operatively coupled with the computer readable media; and
program instructions stored on the computer readable media that, when read and executed by the processing system 
(KAKINUMA [0153] Moreover, the functions, with which the image processing apparatus 1000 according to the first embodiment is equipped with, can be realized by executing in a computer the operating procedures, explained above, as a computer program, in which the operating procedures are coded in a programming language used in the image processing apparatus 1000. Accordingly, the program, which realizes the 
The metes and bounds of the rest of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 10, 11, 13, 14 and 16, KORCHARZ in view of KAKINUMA teaches the computing apparatus of claim 9. The metes and bounds of the apparatus substantially correspond to the method claim as set forth in Claims 2, 3, 5, 6 and 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, KORCHARZ in view of KAKINUMA teaches computing system comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
The metes and bounds of the rest of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 18 and 20, KORCHARZ in view of KAKINUMA teaches the system of claim 17. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 2 and 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 19, KORCHARZ in view of KAKINUMA teaches the system of claim 18,and further teaches wherein instructing the LED to transition from producing the present color to producing the subsequent color is based on an identified transition duration (KORCHARZ [0008] This problem is resolved by a scanning backlight, in which the matrix display is divided horizontally into a plurality of regions, and the backlight for each region is illuminated for a short period of time in synchronization with the writing of the image. Ideally, the backlighting for the region is illuminated just after the pixel response time, and the illumination is held for a predetermined illumination frame time).

4.	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA further in view of Roustaei (US 20020050518 A1), referred herein as Roustaei.
Regarding Claim 4, KORCHARZ in view of KAKINUMA teaches the method of claim 1, but does not teach wherein the at least one diode comprises a laser diode.
However Roustaei discloses an integrated system and method for reading image data, which is analogous to the present patent application. Roustaei teaches wherein the at least one diode comprises a laser diode (Roustaei [0163] A laser diode spot 1200 also can be used combined with a holographic diffuser to illuminate the target area).

Doing so would allow to inspect products from the captured images as such uses typically require a wide field of view and the ability to make precise observations of specific areas in the color control system for producing gradient light.

Regarding Claim 12, KORCHARZ in view of KAKINUMA teaches the computing apparatus of claim 9. The metes and bounds of the system substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA further in view of Nakabe et al. (US 4157566 A), referred herein as Nakabe.
Regarding Claim 15, KORCHARZ in view of KAKINUMA teaches the computing apparatus of claim 13, but does not teach wherein the desired gradient comprises a non-linear gradient.
However Nakabe discloses a color television camera employing a single pick-up tube and producing color component signals utilizing a difference of phase relationships of the modulated color signals, which is analogous to the present patent application. Nakabe col5, ll64- col6, ll8: The color correction signal generating circuitry required for this embodiment, therefore, further comprises a non-linear circuit 100 coupled between the subtract circuit 8 and the gain control circuit 10; The gradient and the shape of the curve representing the characteristics of FIG. 12 are adjusted by the pre-set resistance 104, a fixed resistance 105 and the diodes 101, 102 and 103).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified KORCHARZ in view of KAKINUMA to incorporate the teachings of Nakabe, and applying non-linear gradient, as taught by Nakabe into the color control method and system for scanning backlight.
Doing so color error components would not carried into the color component signals in the color control system for producing gradient light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2618